The war risk insurance issued to a soldier of the World War, pursuant to an Act of Congress of October 6, 1917 (U.S. Comp. St. § 514a et seq.), is yearly renewable term insurance, payable to the soldier upon permanent total disability, or to a beneficiary, within a permitted class, designated by him during life or by will.
Upon failure to designate a beneficiary, or, if the beneficiary designated does not survive the insured, the insurance is payable to such person or persons, within the permitted class of beneficiaries, as would, under the laws of the state of the residence of the insured, be entitled to his personal property in case of intestacy.
It is a benefit insurance, payable to the soldier or to beneficiaries designated by the insured or by the law. It is not assignable, nor subject to the claims of creditors of the insured, or of the beneficiary. Subject to regulation, the insured may change the beneficiary without the latter's consent. 40 U.S. Stat. at Large, p. 409, §§ 400, 401 and 402 (U.S. Comp. St. §§ 514u, 514uu, 514uuu).
If the fund here involved is subject to the terms of the original act, we think it clear that upon the death of S.W. Hester, father of the insured and designated beneficiary, prior to the death of the insured, Robert L. Hester, no other beneficiary having been named, the insurance, upon the death of the insured, became payable to his widow and only child, and is not subject to the claims of creditors of the estate of the insured.
The positive provisions against assignment, against liability for debt, and for change of beneficiary at will, forbid any valid claim based upon a pledge or agreement that the insurance should stand as security for an indebtedness growing out of loans or advances from S.W. Hester to Robert L. Hester during the lifetime of the former, and while he was the designated beneficiary of the insurance.
By the act of 1917 it was contemplated that, after the cessation of hostilities, wartime insurance should be converted into policies similar to various classes of old line insurance. In later legislation to that end, this is styled "converted insurance," or "United States government life insurance." But until converted, upon the application of the insured, the war-time insurance remains "term insurance for successive terms of one year each." 1 U.S. Comp. Stat. 1916, Sup. 1923, p. 61, § 514vv.
The original bill in this case shows the fund here involved was derived from the original war-time certificate. The cross-bill does not deny this, but avers it was convertible insurance, as was all such insurance.
The provision of the Act of December 24, 1919, § 16, for payment of "converted insurance" in certain events to the estate of the insured (1 U.S. Comp. Stat. 1916, Sup. 1923, p. 62, § 514vv [2]) does not apply here. We need not construe the effect of that statute as to converted insurance. The same may be said touching section 22, Act of June 7, 1924 (U.S. Comp. St. § 9127 1/2-22) authorizing an assignment of converted insurance to another within the permitted class of beneficiaries.
Robert L. Hester, the insured, died October 13, 1923. The provisions of law making the insurance payable to his wife and child, upon failure to name a beneficiary after the death of his father, the first named beneficiary, and all the provisions against liability for debt and assignment of the insurance, remained in force to that date. The right to *Page 270 
the fund accrued to the wife and child, the, persons entitled to take under the laws of Alabama in cases of intestacy, upon the death of the insured.
The Act of March 4, 1925, provides that in the instant circumstances the fund shall be paid in lump to the "estate of the insured." 43 Stat. 1310, § 14; U.S. Comp. Stat. 1925 Sup. § 9127 1/2-303. This provision is to be construed in connection with others still remaining in the statutes unrepealed; among these, the general provision of the Act of June 7, 1924, that the repeal of certain statutes in the compilation made by that act shall not affect any right or liability already accrued. 43 Stat. 630, § 602 (U.S. Comp. St. § 9127 1/2-602).
With reference to claims already accrued as here, the Act of March 4, 1925, we think, is to be considered administrative in character.
To relieve the Veteran's Bureau of the task of ascertaining the persons entitled to take in case of intestacy under the laws of the various states, and maybe foreign countries, the fund is paid to the personal representative of the estate, to be distributed by the local jurisdiction, but in accordance to law. An analogy is presented under our law in case of damages awarded to an administrator in actions for death by wrongful act. He is a mere trustee or conduit to receive and pass on the funds to those entitled free from the debts of the decedent.
It is not intended to intimate a different view in case of death of the insured after the Act of March 4, 1925. After the soldier has carried his insurance for years, and under law made conditions that the benefit shall go to his widow and orphan without designating them beneficiaries, it will not be assumed that Congress intended such a change as would put on the soldier the active duty to name them beneficiaries, without very clear and express provisions to that end. The same reasoning would apply to a soldier, who, being under total disability, has his insurance automatically carried by his government, charging unpaid premiums and interest thereon against the policy when it becomes a matured claim.
The general policy of payment to the soldier or designated beneficiaries, free from the claims of creditors, running through the World War legislation, as well as similar legislation relating to soldiers' bounties and allowances through a long course of history, oppose the construction insisted upon by appellants. However, the present case involves funds accruing prior to the Act of March 4, 1925, and the decision is limited to such case.
Affirmed.
SAYRE, GARDNER, and MILLER, JJ., concur.